

117 HR 3403 IH: See the Crisis Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3403IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mrs. Hinson (for herself, Mr. Buck, Mr. Johnson of Ohio, Mr. Murphy of North Carolina, Mr. Hern, Mr. Hice of Georgia, Mrs. Harshbarger, Mr. Weber of Texas, Mr. Cawthorn, Mrs. Boebert, Mr. Gosar, Mr. Jacobs of New York, Ms. Salazar, Mr. Gooden of Texas, Mr. Pfluger, and Ms. Malliotakis) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo limit travel by the Vice President until after certain activities are undertaken with respect to the southwest border, and for other purposes.1.Short titleThis Act may be cited as the See the Crisis Act.2.Limitation on federal funds for Vice President international travelNo Federal funds may be obligated or expended for the travel expenses of the Vice President to travel outside of the United States until on or after the date that each of the following conditions are met:(1)The Vice President personally travels to at least one of the counties listed in section 15732 of title 40, United States Code, to review the activities of the Department of Homeland Security and other Federal agencies responsible for enforcing and implementing immigration laws.(2)The Vice President submits the report described under section 3.3.ReportNot later than 30 days after the date of enactment of this Act, the Vice President shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report that includes—(1)a detailed list of the Federal agencies and local supporting law enforcement offices with which the Vice President has met in person on location at a southwest border facility operated by U.S. Customs and Border Protection or at a Border Patrol Duty Location in the Big Bend Sector Texas, Del Rio Sector Texas, El Centro Sector California, El Paso Sector Texas, Laredo Sector Texas, Rio Grande Valley Sector Texas, San Diego Sector California, Tucson Sector Arizona, or the Yuma Sector Arizona, relating to the current crisis at the southwest border since January 20, 2021;(2)any plans the Vice President has to visit the crisis at the southwest border after the date such report is submitted; and(3)the estimated amount of funds the Vice President or any other Federal agency intends to offer Guatemala, Honduras, El Salvador, and Mexico as part of an international aid package relating to the immigration and humanitarian crisis at the southwest border.